

116 S2832 IS: Turkey Human Rights Promotion Act of 2019
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2832IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mr. Markey (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo assist those subject to politically motivated charges in Turkey, and for other purposes.
	
 1.Short titleThis Act may be cited as the Turkey Human Rights Promotion Act of 2019.
 2.FindingsCongress makes the following findings: (1)The United States values its longstanding alliance with the Republic of Turkey and its friendship with the people of Turkey, and seeks to promote their democratic aspirations.
 (2)Actions taken by the Government of Turkey in the aftermath of the attempted coup of July 2016 have significantly expanded the government’s crackdown on freedoms of expression, peaceful assembly, and association. Freedom House assessed Turkey to be not free in its Freedom in the World 2019 report.
 (3)Since July 2016, Turkish authorities have detained tens of thousands of people they accuse of aiding the coup attempt or being affiliated with a militant group, sweeping up journalists, opposition politicians, dissidents, and others. A two-year state of emergency restricted the exercise of fundamental freedoms, and laws and decrees then codified some provisions from the state of emergency.
 (4)The Ministry of Justice reported that, between July 2016 and July 2018, investigations have been opened into 612,347 persons alleged to be founders, executives, or members of armed organizations. A majority of these were reportedly detained, often with little due process or access to the evidence underlying the accusations against them.
 (5)By the end of 2018, according to the Department of State's 2018 Human Rights Report, authorities had dismissed or suspended more than 130,000 civil servants from their jobs, arrested or imprisoned more than 80,000 citizens, and closed more than 1,500 nongovernmental organizations (NGOs) on terrorism-related grounds since the coup attempt, primarily for alleged ties to cleric Fethullah Gulen and his movement, accused by the government of masterminding the coup attempt.
 (6)The United Nations Human Rights Council’s Working Group on Arbitrary Detention, in its Opinion of August 16, 2019, found the Government of Turkey's detention of judges Melike Göksan and Mehmet Fatih Göksan to be arbitrary and note[d] a significant increase in the number of cases brought to it in the last two years concerning arbitrary detention in Turkey. The Working Group stated that it appears that a pattern is emerging whereby those with alleged links to the Gulen movement are being targeted on the basis of their political or other opinion.
 (7)Turkey remains the world’s worst jailer of journalists, according to the Committee to Protect Journalists.
 (8)President Recep Tayyip Erdoğan began a crackdown on journalism before the 2016 coup attempt, which he then intensified. The Committee to Protect Journalists estimated that Turkey was holding at least 68 journalists in jail at the end of 2018. According to a September 18, 2019, joint statement by civil society organizations, at least 180 media outlets have been forcibly closed since the coup attempt. Kurdish-language and Kurdish-focused media outlets are especially vulnerable. An unknown number of journalists remain outside the country due to fear of arrest.
 (9)The release of employees of the Cumhuriyet newspaper is a welcome yet insufficient step towards ending the persecution of the press in Turkey.
 (10)The Government of Turkey has also targeted writers and academics. Of roughly 2,000 academics who signed a January 2016 petition calling for a restart to peace negotiations between the government and the armed Kurdistan Workers’ Party (PKK), more than 700 scholars were criminally charged with making propaganda for a terrorist organization.
 (11)The Government of Turkey continues its unjust, two-year detention of civil society leader Osman Kavala. Turkish authorities have charged Kavala and 15 others with attempting to overthrow the government or to prevent it from performing its duties based on ill-founded accusations regarding the group’s role in 2013 protests.
 (12)In 2017, Turkish police arrested Amnesty International Turkey’s board chair, Taner Kiliç, and its director, Idil Eser, charging them as members of a terrorist organization. The charges against Kiliç were based on the mere allegation, later found to be false, that he had downloaded a messaging application.
 (13)The Government of Turkey continues its unjust detention of Selhattin Demirtaş, a Kurdish politician detained with other members of the People’s Democratic Party (HDP) on November 4, 2016. He was a member of parliament at the time of his arrest for allegedly carrying out terrorist propaganda by speaking in support of peace negotiations with the Kurdistan Workers’ Party. The European Court of Human Rights ruled in November 2018 that his detention had pursued the predominant ulterior purpose of stifling pluralism and limiting freedom of political debate, which was at the very core of the concept of a democratic society.
 (14)Fair trial rights and protections for lawyers have been restricted just as they are most critically needed given mass detentions and the wider crackdown on dissent. The Government of Turkey has targeted lawyers, with particular focus on criminal defense lawyers, prosecuting them for discharging their professional duties and associating them, without evidence, with the alleged crimes of their clients. Police have also intimidated lawyers and obstructed their work.
 (15)The Government of Turkey heavily restricts and censors the internet. The government has blocked over 220,000 websites, has temporarily blocked Twitter and YouTube, has blocked Wikipedia since 2017, and is now pressuring Netflix and other online streaming platforms to censor content according to rules set by the Radio and Television Supreme Council.
 (16)Turkey ranks among the countries with the highest number of content removal requests sent to Twitter and Facebook, according to the companies’ transparency reports.
 (17)The Government of Turkey has demonstrated a disregard for fundamental freedoms beyond Turkey’s borders, including in the United States. In 2016, members of President Erdoğan's security detail engaged in unwarranted violence against journalists reporting on an event at the Brookings Institution. During President Erdoğan’s May 2017 visit to Washington, DC, individuals from the Turkish Embassy grounds pushed past District of Columbia police officers to brutally attack individuals demonstrating peacefully in opposition to policies of the Government of Turkey.
 (18)The Government of Turkey has abused international institutions to target dissenters, triggering a flood of Interpol red notice requests to detain critics abroad, according to Freedom House. Targets include Enes Kanter, a professional basketball player and vocal critic of President Erdoğan who currently resides in the United States.
 (19)On October 14, 2019, the Government of Cambodia reportedly arrested educator Osman Karaca at the behest of the Government of Turkey. On October 19, 2019, Amnesty International warned that [i]f he is forcibly returned to Turkey, he faces a very real risk of ill-treatment and further human rights abuses. Cambodia has an obligation to protect him from persecution, not collude in his abuse. Karaca is now reportedly in Turkish custody.
 (20)The Government of Turkey threatens to escalate internationally its targeting of critics consistent with an overly broad domestic counterterrorism campaign. On October 30, 2019, President Erdoğan stated, Some countries eliminate terrorists whom they consider as a threat to their national security, wherever they are. Therefore, this means those countries accept Turkey has the same right. This includes the terrorists they shake hands with and praise. He added that he hoped to deliver good news on the matter soon.
 3.DefinitionsIn this Act: (1)Political prisonerThe term political prisoner applies to a person who has been detained or imprisoned on politically motivated grounds. Political prisoners may have used or advocated violence or hatred, or in some cases they may have committed some minor offense, which is a pretext for a politically motivated imprisonment.
 (2)Prisoner of conscienceThe term prisoner of conscience means any person who— (A)is imprisoned or otherwise physically restricted solely for the peaceful exercise of his or her human rights; and
 (B)has not used violence or advocated violence or hatred. 4.Statement of policyIt is the policy of the United States—
 (1)to support democracy, peace, and prosperity in Turkey; (2)to oppose the abuse of counterterrorism authorities, including to target journalists, political opponents, dissidents, minorities including Kurds, and others engaged in exercising their right to freedoms of expression, peaceful assembly, or association;
 (3)to consider those unfairly detained or imprisoned under counterterrorism authorities on politically motivated grounds to be prisoners of conscience or political prisoners, as appropriate, unless there is probative evidence of specific criminal misconduct presented in proceedings that comply with international fair trial standards;
 (4)to use all diplomatic tools to ensure that all prisoners of conscience and political prisoners in Turkey are released;
 (5)to support and pressure the Government of Turkey in the repeal or amendment of all anti-terrorism laws and regulations that allow the government to unjustly target journalists, political opponents, dissidents, and minorities;
 (6)to support and pressure the Government of Turkey in the repeal or amendment of all laws and regulations that violate the right to freedoms of expression, peaceful assembly, or association in a manner not permitted by international legal standards, including laws and regulations that seek to punish those who insult political figures or denigrate the Turkish nation or state institutions;
 (7)to support and pressure the Government of Turkey in the repeal or amendment of all laws and regulations that violate the right to a fair trial; and
 (8)to oppose the export to Turkey by any country of surveillance technologies, including software, that can be used to monitor the activities of journalists, political opponents, dissidents, or minorities.
 5.Political prisoners assistanceThe Secretary of State shall provide assistance to civil society organizations in Turkey that work to secure the release of prisoners of conscience and political prisoners in Turkey, and to current and former prisoners of conscience and political prisoners in Turkey. Assistance shall include the following activities:
 (1)Support for the documentation of human rights violations with respect to prisoners of conscience and politically motivated prisoners.
 (2)Support for advocacy in Turkey to raise awareness of issues relating to prisoners of conscience and political prisoners.
 (3)Support for efforts to repeal or amend laws or regulations that are used to imprison individuals as either prisoners of conscience or political prisoners.
 (4)Support, including travel costs, and legal fees, for families of prisoners of conscience and political prisoners.
 (5)Support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former prisoners of conscience and political prisoners to resume a normal life.
 (6)The delegation of specific United States mission staff who will observe trials in politically motivated cases, including in Southeast Turkey.
 6.Sense of Congress on press freedomIt is the sense of Congress that— (1)the Government of Turkey must take steps to significantly improve the dire climate for journalists and those supporting the journalism profession, including ending the enforcement of draconian laws and regulations that restrict freedom of expression and releasing all journalists and media workers imprisoned for fulfilling their professional responsibilities;
 (2)the Department of State should provide assistance and warnings of impending politically motivated detention or harm to journalists and media workers in danger in Turkey, regardless of citizenship status, including journalists working for Kurdish media organizations;
 (3)United States Government officials should prioritize demands to release unfairly detained journalists and media workers in their communications with Turkish officials; and
 (4)press freedom is a fundamental human right and should be upheld and protected in Turkey and everywhere.
 7.Sense of Congress on internet freedomIt is the sense of Congress that— (1)the Government of Turkey must cease its ongoing crackdown on free expression on the internet, including by repealing or amending laws that allow the government to block a website or remove content if there is sufficient suspicion that a site is insulting political figures;
 (2)the Department of State should support and pressure the Government of Turkey in halting its frequent requests that social media companies block accounts and content of journalists and media outlets, ending its blocking of Wikipedia, and ensuring that the Radio and Television Supreme Council does not arbitrarily restrict online streaming services through a costly and opaque licensing regime; and
 (3)escalating controls regulating internet use are an attempt by the Government of Turkey to silence the one of the last platforms for independent journalism in the country.
 8.Sense of Congress on protecting lawyers and promoting fair trialsIt is the sense of Congress that— (1)the Government of Turkey must—
 (A)halt its indiscriminate detention and prosecution of lawyers, judges, prosecutors, and court officials, as well as its targeting of lawyers’ associations;
 (B)repeal laws restricting the right of lawyers to discharge their professional duties, the rights of suspects to legal counsel, and the right of lawyer-client privileged communication;
 (C)ensure that lawyers can visit detainees in police custody, and remind police and prosecutors of the protected role of lawyers under Article 14 of the International Covenant on Civil and Political Rights, Articles 5 and 6 of the European Court of Human Rights, and the United Nations Basic Principles on the Role of Lawyers; and
 (D)end the practice of prosecuting lawyers based on whom they have represented as clients; (2)the Department of State should support and pressure the Government of Turkey in the abolition of extended pretrial detention, consistent with Turkey’s Judicial Reform Strategy, and in the reversal of the April 2017 amendment to Article 159 of the Constitution, which allows for political control over the nomination procedures to the Council of Judges and Prosecutors;
 (3)the Department of State should support and pressure the Government of Turkey in ensuring the independence of judges and of the judiciary system, with particular focus on the Ministry of Justice; and
 (4)the independence of any country’s judicial system suffers when lawyers are subject to intimidation and harassment in their work and when lawyers are identified with the causes of their clients.